Citation Nr: 1433132	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1985 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The July 2014 brief from the Veteran's representative is part of Virtual VA.  The documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his sleep apnea was incurred in service as a result of the head trauma he sustained after a fall in 1987. See August 2011 Notice of Disagreement.  In May 2010, the Veteran stated that he suffered from a variety of sleep apnea symptoms, including excessive snoring, headaches, and fatigue.  The Veteran's military service treatment records (STRs) show that he was seen in August 1987 after falling and was treated for a contusion to the head.  He was given an X-ray of the cervical spine and skull in connection with the incident. 
 
In August 2011, a VA doctor opined that the Veteran's fall in service, "may have been a cause for his current sleep apnea condition."  

In April 2012, the Veteran was provided a VA examination.  The examiner reviewed the Veteran's VA claims folder and STRs.  The examiner concluded that the Veteran's sleep apnea was "less likely than not" incurred or caused by service.  In his rationale, the examiner indicated that there were no "consults or documentation related to any head injury noted."  The Board finds that this opinion is inadequate as STRs indicate that the Veteran sustained a head injury in 1987.
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate).  Therefore, the Board finds that a remand is required to obtain another VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his sleep apnea.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current sleep apnea was incurred in service.  In rendering the opinion, the examiner is asked to consider the following:

a.) STRs that show the Veteran was treated for head trauma in August 1987; 

b.) the May 2010 statement from the Veteran indicating that he had symptoms of sleep apnea in service after sustaining head trauma in service; and, 
c.) the August 2011 VA opinion that the Veteran's sleep apnea may be related to his head injury in service.

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

2. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

